Citation Nr: 0926660	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability. 

2.	Entitlement to service connection for a cervical spine 
disability. 

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability.  

4.	Continuation of a $200 monthly apportionment for a minor 
child.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to July 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2005 and December 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In March 2009, the Veteran testified in a hearing in front of 
the undersigned Veterans Law Judge in Washington, D.C.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  During the hearing, the Veteran 
withdrew the issue of entitlement to service connection for 
hypertension.  As such, that issue is considered withdrawn 
and not addressed in this decision.  The Veteran also raised 
the issue of reduction of an evaluation for hearing loss.  
That issue was addressed in an October 2007 rating decision 
and is not currently before the Board.  The Board does not 
have jurisdiction to decide the hearing loss issue matter 
because the issue is not in proper appellate status.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The competent medical evidence of record does not show 
that a lumbar spine disability manifested in service, within 
one year after service or is related to service.  

2.	The competent medical evidence of record does not show 
that a cervical spine disability manifested in service, 
within one year after service or is related to service.

3.	The Veteran has not reasonably discharged his 
responsibility for his minor child and an apportionment of 
$200.00 monthly from the Veteran's VA compensation benefits 
would not cause the Veteran undue hardship.


CONCLUSIONS OF LAW

1.	A lumbar spine disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.	A cervical spine disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.	An apportionment of the Veteran's compensation benefits in 
the amount of $200.00 is proper.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In August 2006 the Veteran was sent a VCAA letter regarding 
his service connection claims.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information his possession to the AOJ.  In 
March 2006, the Veteran received a letter setting forth the 
provisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the VCAA notice requirements for the 
service connection claims were fulfilled before the initial 
AOJ decision in this matter.   

Regarding the claim of apportionment, an applicant for 
apportionment is "not seeking benefits under chapter 51, but, 
rather, is seeking a decision regarding how his benefits will 
be distributed under chapter 55."  Sims v. Nichols, 19 Vet. 
App. 453, 456 (2006).  Thus, a reasonable interpretation is 
that VCAA does not apply to decisions regarding how benefits 
are paid and because an apportionment decision involves 
deciding how existing benefits are paid, under the reasoning 
in Sims, VCAA would not appear to be applicable to 
apportionment adjudications.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was not afforded a VA examination 
for his service connection claims.  The service treatment 
records do not show a cervical or lumbar spine injury in 
service.  Although the Veteran asserts that his current 
disability is related to service, there is no incident in 
service that may be related to the cervical or lumbar 
disabilities.  Board finds the Veteran's current assertions 
alone without an injury or treatment in service do not 
require VA to provide an examination.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(in determining whether lay evidence is satisfactory the 
Board may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the Veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran contends that he injured his neck and back in 
service after repeatedly lifting heavy objects in service.  
The medical evidence of record shows a current neck and back 
disability, including degenerative changes, radiculopathy, 
neuritis, and spondylosis.  

The service treatment records, however, do not show a neck or 
back injury in service.  In October 1964, the Veteran did not 
report back problems and his spine was clinically evaluated 
as normal.  In August 1967, the Veteran complained of a stiff 
neck and headache.  In a July 1970 examination, the Veteran's 
spine was clinically evaluated as normal.  In November 1970, 
the Veteran had complaints of neck pain.  At separation from 
service, the Veteran reported that he did not have recurrent 
back pain.  In the May 1973 separation examination, the 
Veteran's spine was clinically evaluated as normal.  In a VA 
examination in May 1973, a physical examination of the 
Veteran's musculoskeletal system was normal except for his 
right chest wall.  

Additionally, the Board notes that there is no medical 
evidence depicting symptoms of or a diagnosis of a cervical 
or lumbar spine disability within one year after separation 
from service.  Therefore, service connection cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record also does not show a nexus 
between the current disability and service.  The medical 
evidence of record shows that there was a post-service injury 
to the Veteran's back and neck during a motor vehicle 
accident associated with his employment in 1995.  There is no 
medical evidence of record relating the Veteran's cervical or 
lumbar spine disability to service.  In spite of treatment 
for a cervical and lumbar spine disability, no doctor has 
ever opined that his disabilities are related to any remote 
incident in service.  Without competent medical evidence 
linking a disability to service, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his lumbar and/or cervical 
disability and service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As the evidence of record does not show an injury in service 
or a nexus between the Veteran's lumbar or cervical spine 
disability and service, the preponderance of the evidence is 
against the Veteran's claim and the benefit-of-the-doubt rule 
does not apply.  Therefore, the Veteran's claim for service 
connection for a lumbar or cervical spine disability must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

APPORTIONMENT

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2008).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran's children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment.  38 U.S.C.A. § 
5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2008); 
see Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2008).  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, 
but special circumstances exist which warrant giving 
"dependents" additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451 (2008).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The mother of the child is the claimant on behalf of the 
minor child.  The evidence of record shows that the Veteran 
is not living with the minor child and the child is under the 
age of 18.  As such, the Board finds that she is considered a 
child under VA regulations and thus a potential recipient of 
apportionment benefits.  

The record shows that there was a child support order in June 
1999 ordering the Veteran to pay $171.60 monthly for his 
minor child.  As of April 2001, the Veteran was in arrears in 
the amount of $3,554.57.  A Judgment was entered against the 
Veteran.  The Veteran was ordered to pay $509.00 per month in 
regular child support with an additional $91.00 per month for 
the arrears.  

At the time the apportionment was ordered, the Veteran was 
receiving $2,163.00 in compensation benefits and $1094.00 in 
social security disability.  His expenses included $3312.00 
which included $600.00 for child support and the withholding 
of $200.00.  The minor child began receiving social security 
in the amount of $533.00 in August 2001, which was increased 
to $547.00 in December 2001.  The claimant had an income of 
$560.00 which was child support for another child, social 
security and rental income of $700.00, out of which $612.00 
for the mortgage of the property was paid.  Her monthly 
expenses were $2,862.00, not including food or clothing.  The 
RO granted apportionment for the minor child in the amount of 
$200.00 until the child's 18th birthday on November [redacted], 2010.  

Under 38 C.F.R. § 3.450, the initial issue is whether the 
Veteran is reasonably discharging his responsibility for his 
child's support.  The evidence of record shows that the 
Veteran was in arrears in his child support obligation.  
Since the award of apportionment, the Veteran has not 
submitted evidence to show that he is fulfilling his 
obligation to provide for his minor child.  

Turning to the issue of the rate of the apportionment, and 
whether an apportionment in the amount of $200.00 is proper, 
the evidence of record reflects that the claimant's monthly 
expenses exceeded her monthly income.  Although the Veteran 
asserts that the claimant received additional income from 
foster children, the RO did not find evidence to support this 
assertion.  

Furthermore, an apportionment in the amount of $200.00 
represents less than 20 percent of the Veteran's total VA 
award ($200.00 is equal to 9.2 percent of $2,528.00).  Seeing 
as VA regulations provide that an apportionment of less than 
20 percent of his benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee, it is difficult to see how a $200.00 
apportionment could be considered excessive.  Finally, there 
would appear to be no hardship to the Veteran especially 
considering that the record does not show that the Veteran is 
current on his child support obligation.  

The Board acknowledges the Veteran's assertions about 
additional income received by the minor child's mother and 
that the $200.00 is a hardship.  However, the Board does not 
find the Veteran's statements regarding his financial 
hardships credible as he was including $600.00 per month in 
child support which was not received by his minor child.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  In this regard, the Veteran 
was provided ample opportunity to present subjective and 
objective evidence of his child support payment.  However, 
the Veteran has not submitted current information regarding 
his child support obligation.  

In view of the foregoing, the Board finds that an 
apportionment of the Veteran's VA compensation benefits in 
the amount of $200.00 per month was proper.  


ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied. 

Continuation of a $200 monthly apportionment for a minor 
child is proper and the Veteran's appeal is denied.  




REMAND

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2008).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2008).

In this case, the Veteran contends that his back disability 
was aggravated by VA treatment in 1998.  In 1995, the Veteran 
was involved in a motor vehicle accident causing a neck and 
back injury.  The Veteran asserts that he received traction 
treatment from VA which caused an additional disability.  

The Veteran was admitted to the domiciliary in April 1998.  
In April 1998, x-rays of the Veteran's cervical spine 
revealed mild degenerative changes.  In June 1998 an x-ray of 
the lumbar spine revealed minor levoconvex scoliosis and 
degenerative spurring.  In April thru June 1998 treatment 
notes the Veteran had complaints of neck pain.  He was given 
an at home cervical traction unit.  The Veteran had 
complaints of increased pain.  He indicated that the traction 
treatment made his neck pain and range of motion worse.  He 
was reinstructed on the traction unit and instructed to 
continue treatment.  VA treatment records in July 1998 show 
an x-ray of the lumbar spine showing normal lumbosacral and 
thoracic spine examination.  An MRI of the cervical spine 
revealed moderate to severe central stenosis.  In a general 
medical examination in February 2000, x-rays of the lumbar 
spine revealed facet joint arthritis, minimal spondylosis and 
ASHD.  In an August 2006 MRI of the cervical spine, the 
Veteran had moderately severe degenerative disc disease and 
mild canal stenosis.  

The Board notes that there appears to be an increase in the 
Veteran's spine disability, particularly the cervical spine 
disability since 1998.  The Veteran has mild degenerative 
changes in 1998 and moderately severe in 2006.  He also had 
moderate to severe central stenosis in 1998.  To date, a VA 
examination has not been conducted on the Veteran's lumbar or 
cervical spine disabilities.  As such, a VA examination is 
warranted to determine the etiology of the increase and if 
the VA treatment, including traction, caused an injury or an 
aggravation of an injury resulting in additional disability.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with a 
VA examination from an appropriate medical 
specialist regarding the issue of whether 
the medical evidence shows an additional 
cervical or lumbar spine disability 
resulting from VA treatment, including 
traction, or any other hospitalization and 
treatment at a VA medical facility in 1998.  
The claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Please advise 
the examiner that the Veteran asserts that 
he developed an additional disability due 
to traction treatment in 1998. The examiner 
should review and discuss the increased 
cervical disability following traction in 
1998.  

The examiner is requested to determine if 
the medical evidence of record show that 
it is as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran 
developed any identifiable additional 
cervical or lumbar disability resulting 
from the treatment at the VA domiciliary 
in 1998.  The examiner should include an 
analysis of comparing the condition of the 
Veteran's spine prior to the traction with 
the condition of his spine after the 
traction.  The examiner should also 
discuss whether the cervical and lumbar 
disability after traction was completely 
due to the natural progress of the 
disability that had existed prior to the 
VA treatment.  

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


